Citation Nr: 1708665	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  06-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral shin splints, to include as due to service-connected bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel

INTRODUCTION

The Veteran served on active duty from October 1997 to September 2002, with additional inactive service with the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The Veteran testified before the Board at a November 2009 hearing conducted at the RO.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted the November 2009 hearing is no longer employed at the Board.  The Veteran was informed of that in August 2014 and offered an opportunity for another Board hearing.  38 C.F.R. 20.717 (2016).  That notification informed the Veteran that if she did not respond, it would be assumed that she did not want an additional hearing.  The Veteran did not respond and the request for hearing is deemed satisfied.


FINDING OF FACT

The preponderance of the evidence weighs against associating any currently diagnosed bilateral shin splints with any incident of service or a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral shin splints, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in February 2007 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations, and applicable health records.

VA has provided medical examinations concerning the Veteran's claimed bilateral shin splints.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the report of the February 2016 examination in conjunction with the September 2016 examination addendum provides the information needed to fairly decide the claim for service connection, including addressing the determinative issues of diagnosis and causation.  The examiner reviewed and commented on the claims file, examined the Veteran, directly commented on the Veteran's theories of entitlement, and described the disability in sufficient detail to enable the Board to make a fully informed decision on the claim.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claim.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination report.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examination and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the February 2016 VA examination in conjunction with the September 2016 addendum is adequate.  

Additionally, as treatment records have been obtained and associated with the record, the requested examination was performed, and the further adjudication was conducted, the Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The relationship requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  In that instance, the Veteran will be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

When a claimant seeks benefits and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the claimant, and the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 


Bilateral Shin Splints

Service personnel records show that the Veteran was awarded the Parachutist Badge.

The August 2002 service separation examination report shows that the Veteran had normal lower extremities.  On an accompanying Report of Medical History, the Veteran indicated that she did not have arthritis, rheumatism, or bursitis; numbness or tingling; swollen or painful joints; impaired use of legs; or bone, joint, or other deformity.  She indicated that she was in good health.

September and November 2004 VA Women's Heath Visit Records show that the Veteran had shin splints by history.

A January 2007 VA Women's Heath Visit Record shows that the Veteran had shin splints per history.  A March 2007 outpatient care note contains a prior medical history of shin splints.

A November 2007 letter from M.R. contains her recollections of the Veteran having reoccurring problems with her legs.  M.R. stated that the Veteran complained of "leg muscle pains."

An August 2009 VA podiatry note shows that the Veteran had shin splints that were resolving.

On VA examination in February 2016, the examiner found that the Veteran had bilateral shin splints (medial tibial stress syndrome).  In a September 2016 addendum, the examiner opined that the bilateral shin splints were much less likely than not caused by her service.  The examiner explained that the Veteran herself on a Report of Medical History completed at the end of service noted no foot trouble, no impaired use of the legs or feet, no swollen or painful joints, or knee trouble.  The separation examination report showed that the Veteran had normal lower extremities.  Although the Veteran noted that she was taking Motrin, the reason for the Motrin was not noted.

The examiner stated that a review of the service medical records found no evidence of the Veteran having shin splints.  The Veteran's initial visit to the Wilmington VA Medical Center in March 2007, five years after separation from active duty, did list "shin splints" among the Veteran's medical conditions, but as there were no additional statements of any kind about the shin splints, the examiner opined that shin splints were not active at the time of the clinic visit.

The examiner reviewed the November 2007 statement by M.R., in which the Veteran complained of leg muscle pains.  The examiner explained that leg muscle pains cannot be shin splints because shin splints are not muscle pains.

Considering that Veteran had a history of parachute jumps, the examiner felt it was just as likely as not that at the time she was doing the parachute jumps that it was perhaps possible that she may have experienced pain in the legs.  However, at the time of separation, there was no indication of any continuing condition of shin splints.  The examiner explained that plantar fasciitis does not cause or aggravate shin splints.  Therefore, the examiner opined that any leg pains she experienced in relation to the parachute jumps were acute, and were not a chronic medical condition.  Therefore, based on all of that evidence, the examiner gave a negative opinion for the claimed shin splints as secondary to active duty or directly caused by or aggravated by the plantar fasciitis.

The Veteran claims that she has shin splints as a result of multiple parachute jumps while on active duty.  

The service medical records are negative for any signs, symptoms, or treatment for shin splints.  However, the Veteran's service personnel records show that she was awarded the Parachutist Badge.  Additionally, the Veteran is competent to describe the circumstances surrounding those parachute jumps and to report the pain symptoms that she experiences because those actions come to her through her senses and require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Therefore, the Board accepts the Veteran's account of experiencing some trauma and leg pain after parachute jumps while on active duty.

The Board additionally notes that the Veteran has current diagnoses of shin splints.

The remaining question is whether any shin splints were caused by or otherwise related to service or any service-connected disability.  The Board concludes that the preponderance of the evidence is against a finding of a relationship to service or to any service-connected disability.

The Board has considered whether service connection for bilateral shin splints could be warranted on a direct basis or as secondary to other service-connected disability, to include a service-connected plantar fasciitis disability.  

The Board has carefully considered the treatment records from 2004 and after which show a history of shin splints and diagnoses of shin splints "by history."  The 2016 VA examiner considered those records and concluded that they did not support a conclusion that the Veteran's shin splints were active at that time.  To the extent that the treatment records contain notations of shin splints by history, they do not support the presence of a continuity of symptomatology.  Further, the Veteran herself indicated on a Report of Medical History completed at the end of service that she did not have foot trouble, impaired use of the legs or feet, swollen or painful joints, or knee trouble.  That evidence also weighs against a finding of a continuity of symptomatology.

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's and M.R.'s lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The lay statements describing the Veteran's pain are competent and credible.

However, the February 2016 VA examiner in the September 2016 addendum opined that it was less likely than not that the Veteran's bilateral shin splints were either caused by or aggravated by a service-connected plantar fasciitis disability.  The VA examiner also opined that it was less likely than not that Veteran's bilateral shin splints were related to active service.  The Board finds the February 2016 VA examiner's opinions as put forth in the September 2016 addendum to be more probative than the Veteran's and M.R.'s assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the VA examiner is highly probative because it was supported by detailed rationale and provided by a trained medical professional.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and the shin split disability.  The examiner considered the lay statements.  Accordingly, the February 2016 VA examiner's opinion in the September 2016 addendum is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Veteran has not submitted any medical evidence to support the contention that shin splints are related to service or to a service-connected disability.

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service or service-connected disability and bilateral shin splints is demonstrated by the competent evidence of record.  The Board is sympathetic to the Veteran in that it is clear she sincerely believes that bilateral shin splints were caused by in-service parachute jumps.  However, the weight of the persuasive evidence of record does not support that contention.  The Board finds that the VA examiner's opinion is the most persuasive evidence in this case.  The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claim of entitlement to service connection for bilateral shin splints, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral shin splints, to include as due to bilateral plantar fasciitis, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


